Name: COMMISSION REGULATION (EC) No 1223/95 of 30 May 1995 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural activity
 Date Published: nan

 No L 120/30 EN Official Journal of the European Communities 31 . 5. 95 COMMISSION REGULATION (EC) No 1223/95 of 30 May 1995 fixing the import levies on compound feedingstuffs Whereas, in addition, account must be taken of Council Decision 93/239/EEC of 15 March 1993 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community, of the one part, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, on the provisional application of the Agreements on certain arrangements in the field of agriculture, signed by the said parties in Oporto on 2 May 1992 (6); Whereas equally account must be taken of Council Regu ­ lation (EC) No 3641 /93 of 20 December 1993, on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commu ­ nity, of the one part, and Bulgaria, of the other part f7), whereas Commission Regulation (EC) No 1 550/94 (8), as amended by Regulation (EC) No 2221 /94 0, for the importation of products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 ( l0), as last amended by Regulation (EC) No 1 50/95 ("), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (12), as last amended by Regula ­ tion (EC) No 1053/95 C 3), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 1 1 ( 1 ) (A) of Regulation (EEC) No 1766/92 ; whereas Article 4 of Commission Regulation (EEC) No 1619/93 of 25 June 1993 on the arrangements applicable to cereal-based compound feedingstuffs (2) provides that the incidence on the prime costs of those feedingstuffs of the levies applicable to their basic products should be calculated on the basis of the sum of the amounts equal to the average levies applicable during the first 25 days of the month preceding the month of importation to the quantities of basic products, maize and milk powder, considered to have been used in the manu ­ facture of such compound feedingstuffs, the averages being adjusted on the basis of the threshold price for the basic products in question applicable during the month of importation ; Whereas the fixed component is laid down in Article 6 of Regulation (EEC) No 1619/93 ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (3), as last amended by Regulation (EC) No 2484/94 (4); Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (% no levies shall apply on imports of products originating in the overseas countries and territories ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 1619/93 and subject to Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1995. (') OJ No L 109, 1 . 5. 1993, p. 1 . 0 OJ No L 333, 31 . 12. 1993, p. 16 . (8) OJ No L 166, 1 . 7. 1994, p. 43. 0 OJ No L 239, 14. 9. 1994, p . 6. ( ,0) OJ No L 387, 31 . 12. 1992, p. 1 . (") OJ No L 22, 31 . 1 . 1995, p. 1 . ( ,2) OJ No L 108 , 1 . 5. 1993, p. 106. (,3) OJ No L 107, 12. 5. 1995, p. 4. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (J) OJ No L 155, 26. 6. 1993, p. 24. 0 OJ No L 84, 30 . 3. 1990, p. 85. (4) OJ No L 265, 15. 10 . 1994, p. 3 . (') OJ No L 263, 19. 9. 1991 , p. 1 . No L 120/3131 . 5. 95 EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 30 May 1995 fixing the import levies on compound feedingstuffs (ECU/ tonne) Levies (') CN code ACP Third countries (other than ACP) 2309 10 11 17,80 28,68 2309 10 13 637,40 648,28 2309 10 31 55,64 66,52 2309 10 33 675,24 686,12 2309 10 51 111,27 122,15 2309 10 53 730,87 741,75 2309 90 31 17,80 28,68 (2) 2309 90 33 637,40 648,28 2309 90 41 55,64 66,52 (2) 2309 90 43 675,24 686,12 2309 90 51 111,27 122,15 2309 90 53 730,87 741,75 (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (2) The levy may be reduced in accordance with the Agreement between the Community and Bulgaria (OJ No L 333, 31 . 12. 1993, p. 16) and Regulation (EC) No 623/94 (OJ No L 78, 22. 3 . 1994, p. 7).